1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
6    Attorney for Defendant
     ANTHONY WEST
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 2:19-cr-007 GEB
12                    Plaintiff,                 STIPULATION AND [PROPOSED] ORDER TO
                                                 ADVANCE STATUS CONFERENCE
13            v.
14    ANTHONY WEST,                                DATE:         December 20, 2019
                                                   TIME          9:00 a.m.
15                    Defendant.                   JUDGE:        Hon. Garland E. Burrell, Jr.
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Shea Kenny, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Noa E. Oren, attorneys

20   for Anthony West, that the status conference scheduled for December 20, 2019 be vacated and

21   be advanced to December 13, 2019 at 9:00 a.m. for a hearing on status of counsel.

22
23
     DATED: December 5, 2019                     Respectfully submitted,
24
                                                 HEATHER E. WILLIAMS
25
                                                 Federal Defender
26
                                                 /s/ Noa E. Oren
27                                               NOA E. OREN
                                                 Assistant Federal Defender
28                                               Attorney for ANTHONY WEST
      Stipulation and [Proposed] Order             -1-
      to Advance Status Conference
1    DATED: December 5, 2019             MCGREGOR W. SCOTT
                                         United States Attorney
2
3                                        /s/ Shea Kenny
                                         SHEA KENNY
4                                        Assistant United States Attorney
                                         Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order     -2-
      to Advance Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court orders the December 20, 2019 status conference advanced to December 13,
5    2019, at 9:00 a.m. and set for status of counsel.
6    Dated: December 11, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                   -3-
      to Advance Status Conference
